ACCEPTED
                                                                                                    04-15-00437-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               7/17/2015 8:10:23 AM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                            LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                4828 LOOP CENTRAL DRIVE, SUITE 600
                                      HOUSTON, TEXAS 77081
                                                                         FILED IN
                                  MAIN TELEPHONE: 713-844-3400     4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           07/17/2015July 17, 2015
                                                                                      8:10:23 AM
                                                                              KEITH E. HOTTLE
Via E-File                                                                          Clerk

The Honorable Keith E. Hottle, Clerk
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

       Re:     Case No. 04-15-00437-CV; Larry A. Vick, et al., Appellant v. Floresville ISD, et
               al., Appellees.

Dear Clerk:

       Please be advised that I represent and serve as lead counsel for Appellees Wilson County,
Rashay K. Chapa and Linebarger Goggan Blair & Sampson, LLP in the above-referenced case.
Accordingly, please change the record to reflect this designation and add the following contact
information to your records:
               Edward J. (Nick) Nicholas
               Texas Bar No. 14991350
               Linebarger Goggan Blair & Sampson, LLP
               4828 Loop Central Drive, Suite 600
               Houston, Texas 77081
               Direct: 713-844-3405
               Facsimile: 713-844-3504
               E-Mail: Nick.Nicholas@lgbs.com
       Thank you for your assistance in this matter. Please contact me if you have any questions.
                                                           Sincerely,




                                                           Nick Nicholas

Elizabeth G. Neally at eneally@wabsa.com
Elizabeth Guerrero-Southard at elizabeth.guerrero-southard@rampage-sa.com
Larry A. Vick – lv@larryvick.com




Edward J. (Nick) Nicholas      Direct: 713-844-3405   Fax: 713-844-3504    Nick.Nicholas@lgbs.com